Electronically Filed
                                                          Supreme Court
                                                          SCPW-11-0000741
                                                          04-JAN-2012
                                                          03:05 PM



                          NO. SCPW-11-0000741

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL J. MATSUKAWA, Petitioner,

                                  vs.

      STATE OF HAWAI#I 2011 REAPPORTIONMENT COMMISSION; and
      SCOTT NAGO, CHIEF ELECTION OFFICER, STATE OF HAWAI#I,
                           Respondents.


                          ORIGINAL PROCEEDING

           ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
                        AND JUDICIAL REVIEW
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of the petition for a writ of

mandamus and judicial review filed by petitioner Michael J.

Matsukawa, the answer by respondents 2011 State of Hawai#i

Reapportionment Commission and the Chief Election Officer, and

oral argument, we conclude that the 2011 Final Reapportionment

Plan is constitutionally invalid.       The Hawai#i Constitution,

article IV, section 4, expressly mandates that only permanent

residents be counted in the population base for the purpose of

reapportionment.    The 2011 Final Reapportionment Plan disregards

this constitutional mandate by including non-permanent residents
in the population base that the Reapportionment Commission used

to allocate the members of the state legislature among the basic

island units.    Therefore, pursuant to our power under the Hawai#i

Constitution, article IV, section 10, to correct any error in a

reapportionment plan,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus and judicial review is granted.    The 2011 Final

Reapportionment Plan for the state legislature is hereby

invalidated.    The 2011 State of Hawai#i Reapportionment

Commission shall prepare and file a new reapportionment plan

that: (1) allocates the members of the state legislature among

the basic island units by using a permanent resident population

base, and then (2) apportions the members among the districts

therein as provided by article IV, section 6.    The Chief Election

Officer shall rescind the publication of the 2011 Final

Reapportionment Plan for the state legislature.    An opinion will

follow.

          DATED: Honolulu, Hawai#i, January 4, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna




                                  2